Citation Nr: 0825931	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-21 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for chronic lumbar strain with degenerative disc 
disease of the lumbar spine.

2.  Entitlement to an initial compensable rating for 
radiculopathy of the right lower extremity, prior to June 13, 
2005.

3.  Entitlement to an initial disability rating in excess of 
10 percent for radiculopathy of the right lower extremity, 
from June 13, 2005.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which granted service connection for the 
veteran's chronic lumbar strain with degenerative disc 
disease at a 10 percent disability rating and denied 
entitlement to non-service connected pension.  In a January 
2006 rating decision, the veteran was granted non-service 
connected pension.  As such, this issue is no longer on 
appeal.  The RO, in the January 2006 rating decision, also 
granted service connection for the right leg radiculopathy as 
part and parcel of the lumbar spine claim and assigned a 
rating of 10 percent effective June 13, 2005.  In terms of 
the veteran's back disability, as this does not represent the 
highest possible benefit, this issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In March 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
the transcript has been associated with the record.

In a March 2007 decision, the Board denied these issues and 
the veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In May 2008 the 
Court granted a Joint Motion for remand. 

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

The Court has remanded this matter in May 2008 because it 
found the Board failed to provide adequate reasons and bases 
for the denial of the veteran's claim seeking a disability 
rating in excess of 10 percent for chronic lumbar strain with 
degenerative disc disease, a compensable rating for 
radiculopathy of the right lower extremity prior to June 13, 
2005 and a rating in excess of 10 percent for radiculopathy 
of the right lower extremity as of June 13, 2005.  
Specifically, it was pointed out in the Joint Motion that the 
Board failed to discuss whether the veteran's claims should 
be referred for extraschedular consideration.  It was noted 
that the veteran had informed the VA that he had stopped 
working because of his back disabilities and that an October 
2004 VA examination pointed out that the veteran's back 
disabilities impacted his ability to work.  This was deemed 
sufficient to raise the issue of extraschedular consideration 
and the Board should have addressed it.  

The Board finds that additional development is indicated in 
this matter prior to addressing the question of whether 
referral for extraschedular consideration is appropriate in 
this instance.  There is evidence that the veteran has 
applied for Social Security Disability benefits, shown in a 
November 2005 VA medical record, as well as in a January 2006 
report of contact.  As records pertaining to such a claim 
could have a bearing on the issues at hand, an attempt must 
be made to obtain these records.  Furthermore in light of the 
need for further development a VA examination should be 
scheduled to address the current severity of the veteran's 
low back disability with associated right leg neuropathy.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

2.  The AOJ should request the veteran to 
identify the names, addresses, and dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to diagnosis and 
treatment for his service-connected low 
back disability and associated 
radiculopathy of the right lower 
extremity.  The veteran should provide 
all necessary written releases for these 
records. If any of the identified records 
cannot be obtained, the AOJ should notify 
the veteran of such and describe the 
efforts used in requesting these records.

3.  After completion of the above, the 
veteran should be scheduled for VA 
orthopedic and neurological examinations, 
by an appropriate specialist(s), to 
determine the nature and severity of his 
service-connected low back disorder and 
radiculopathy of the right lower 
extremity.  All indicated tests and 
studies should be undertaken.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination, and the examination report 
must be annotated in this regard. After a 
review of the claims file, it is 
requested that the examiner provide 
explicit responses to the following:

(a) The orthopedic examiner should 
address the severity of the veteran's 
service-connected back disorder by 
recording the range of motion in the 
veteran's low back observed on clinical 
evaluation and should assess whether the 
low back exhibits any disability to 
include limitation of motion, pain, or 
instability.  In addition, the examiner 
should determine whether the veteran's 
low back disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
provide reasons and bases based on 
medical judgment and facts for this 
opinion.

(b) The neurological examiner should 
describe the severity of all neurologic 
impairment related to the service-
connected back disability.  The examiner 
should also identify whether or not the 
veteran reported any incapacitating 
episodes associated with his low back 
pain, and if so, the duration of such 
episodes.  An incapacitating episode is a 
period of acute signs and symptoms that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
The neurological examiner should also 
discuss the severity of the associated 
radiculopathy of the right lower 
extremity and ascertain whether it more 
closely resembles a mild incomplete 
paralysis, a moderate incomplete 
paralysis, a moderately severe incomplete 
paralysis or a severe incomplete 
paralysis.  The examiner should also 
describe any other neurological 
manifestations which may be present in 
addition to the right lower extremity 
radiculopathy.  The examiner should 
provide reasons and bases based on 
medical judgment and facts for this 
opinion.

The examiners should also indicate the 
impact the veteran's service-connected 
back disability has on his ability to 
maintain gainful employment.

4.  Upon completion of the foregoing, the 
AOJ should re-adjudicate the claims on 
appeal.  Pursuant to the Joint Motion, 
the AOJ should note all evidence that 
refers the veteran's ability to maintain 
gainful employment and determine whether 
the case should be referred to the Chief 
Benefits Director or the Director, 
Compensation and Pension Service, for 
consideration of assignment of an 
extraschedular evaluation commensurate 
with the average earning capacity 
impairment.  38 C.F.R.
§ 3.321(b)(1) (2007).  This should 
include consideration of such assignment 
during the entire pendency of this 
appeal.  If any benefit sought is not 
granted, the veteran should be furnished 
a supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the appellant's claims.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case; however, 
the veteran is advised that failure to cooperate by reporting 
for examination may result in the denial of the claims.  38 
C.F.R. § 3.655 (2007).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




